CALCULATION OF REGISTRATION FEE Title of each class of securities offered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee(1) Debt securities 3.250% Global Notes due 2017 U.S.$1,600,000,000.00 99.957% U.S.$1,599,312,000.00 U.S.$205,991.39 4.875% Global Notes due 2020 U.S.$1,500,000,000.00 99.743% U.S.$1,496,145,000.00 U.S.$192,703.48 6.250% Global Notes due 2024 U.S.$2,500,000,000.00 99.772% U.S.$2,494,300,000.00 U.S.$321,265.84 7.250% Global Notes due 2044 U.S.$1,000,000,000.00 99.166% U.S.$991,660,000.00 U.S.$127,725.81 Floating Rate Global Notes due 2017 U.S.$1,400,000,000.00 100.000% U.S.$1,400,000,000.00 U.S.$180,320.00 Floating Rate Global Notes due 2020 U.S.$500,000,000.00 100.000% U.S.$500,000,000.00 U.S.$64,400.00 Guaranties ‒(2) (1) The registration fee is calculated in accordance with Rule 457(r) of the Securities Act of 1933. The total registration fee due for this offering is U.S.$1,092,406.52. (2) Pursuant to Rule 457(n) under the Securities Act of 1933, no separate fee is payable with respect to the guaranties. Filed pursuant to Rule 424(b)(2) Registration Statement Nos. 333-183618 and 333-183618-01 PROSPECTUS SUPPLEMENT (To Prospectus dated August 29, 2012) Petrobras Global Finance B.V. Unconditionally guaranteed by Petróleo Brasileiro S.A.—Petrobras (Brazilian Petroleum Corporation—Petrobras) U.S.$1,600,000,000 3.250% Global Notes due 2017 U.S.$1,500,000,000 4.875% Global Notes due 2020 U.S.$2,500,000,000 6.250% Global Notes due 2024 U.S.$1,000,000,000 7.250% Global Notes due 2044 U.S.$1,400,000,000 Floating Rate Global Notes due 2017 U.S.$500,000,000 Floating Rate Global Notes due 2020 The 3.250% Global Notes due 2017 (the “2017 Notes”), the 4.875% Global Notes due 2020 (the “2020 Notes”), the 6.250% Global Notes due 2024 (the “2024 Notes”), the 7.250% Global Notes due 2044 (the “2044 Notes” and together with the 2017 Notes, 2020 Notes and 2024 Notes, the “Fixed Rate Notes”), the Floating Rate Global Notes due 2017 (the “2017 Floating Rate Notes”) and the Floating Rate Global Notes due 2020 (the “2020 Floating Rate Notes” and together with the 2017 Floating Rate Notes, the “Floating Rate Notes”) (each a “series” and collectively the “notes”) are general, unsecured, unsubordinated obligations of Petrobras Global Finance B.V., or “PGF,” a wholly-owned subsidiary of Petróleo Brasileiro S.A.-Petrobras, or “Petrobras.” The notes will be unconditionally and irrevocably guaranteed by Petrobras. The 2017 Notes will mature on March 17, 2017, and will bear interest at the rate of 3.250% per annum. Interest on the 2017 Notes is payable on March 17 and September 17 of each year, beginning on September 17, 2014. The 2020 Notes will mature on March 17, 2020, and will bear interest at the rate of 4.875% per annum. Interest on the 2020 Notes is payable on March 17 and September 17 of each year, beginning on September 17, 2014. The 2024 Notes will mature on March 17, 2024, and will bear interest at the rate of 6.250% per annum. Interest on the 2024 Notes is payable on March 17 and September 17 of each year, beginning on September 17, 2014. The 2044 Notes will mature on March 17, 2044, and will bear interest at the rate of 7.250% per annum. Interest on the 2044 Notes is payable on March 17 and September 17 of each year, beginning on September 17, 2014. The 2017 Floating Rate Notes will mature on March 17, 2017, and will bear interest at a floating rate equal to the three-month U.S. dollar LIBOR plus 2.360%. The interest rate payable on the 2017 Floating Rate Notes will be reset quarterly, and interest is payable on March 17, June 17, September 17 and December 17 of each year, beginning on June 17, 2014. The 2020 Floating Rate Notes will mature on March 17, 2020, and will bear interest at a floating rate equal to the three-month U.S. dollar LIBOR plus 2.880%. The interest rate payable on the 2020 Floating Rate Notes will be reset quarterly, and interest is payable on March 17, June 17, September 17 and December 17 of each year, beginning on June 17, 2014. PGF will pay additional amounts related to the deduction of certain withholding taxes in respect of certain payments on the notes. PGF may redeem, in whole or in part, the Fixed Rate Notes at any time by paying the greater of the principal amount of the notes and the applicable “make-whole” amount, plus, in each case, accrued interest. The notes will also be redeemable without premium prior to maturity at PGF’s option solely upon the imposition of certain withholding taxes. See “Description of the Notes—Optional Redemption—Redemption for Taxation Reasons.” ANY OFFER OR SALE OF NOTES IN ANY MEMBER STATE OF THE EUROPEAN ECONOMIC AREA WHICH HAS IMPLEMENTED DIRECTIVE 2003/71/EC, AS AMENDED, (THE “PROSPECTUS DIRECTIVE”) MUST BE ADDRESSED TO QUALIFIED INVESTORS (AS DEFINED IN THE PROSPECTUS DIRECTIVE). ————— PGF intends to apply to have the notes approved for listing on the New York Stock Exchange, or the “NYSE.” ————— See “Risk Factors” on page S-18 to read about factors you should consider before buying the notes offered in this prospectus supplement and the accompanying prospectus. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. Initial price to the public(1): Underwriting discount: Proceeds, before expenses, to PGF: Per Note Total Per Note Total Per Note Total 2017 Notes 99.957% U.S.$1,599,312,000 0.250% U.S.$4,000,000 99.707% U.S.$1,595,312,000 2020 Notes 99.743% U.S.$1,496,145,000 0.250% U.S.$3,750,000 99.493% U.S.$1,492,395,000 2024 Notes 99.772% U.S.$2,494,300,000 0.300% U.S.$7,500,000 99.472% U.S.$2,486,800,000 2044 Notes 99.166% U.S.$991,660,000 0.350% U.S.$3,500,000 98.816% U.S.$988,160,000 2017 Floating Rate Notes 100.000% U.S.$1,400,000,000 0.250% U.S.$3,500,000 99.750% U.S.$1,396,500,000 2020 Floating Rate Notes 100.000% U.S.$500,000,000 0.250% U.S.$1,250,000 99.750% U.S.$498,750,000 (1) Plus accrued interest from March 17, 2014, if settlement occurs after that date. ————— The underwriters expect to deliver the notes in book-entry form only through the facilities of The Depository Trust Company and its direct and indirect participants, including Clearstream Banking, société anonyme , and Euroclear S.A./N.V., as operator of the Euroclear System, against payment in New York, New York on or about March 17, 2014. Joint Bookrunners Bank of China BB Securities Bradesco BBI Citigroup HSBC J.P. Morgan Co-managers Banca IMI Scotiabank March 10, 2014 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT About this Prospectus Supplement S-1 Forward-Looking Statements S-2 Incorporation of Certain Documents by Reference S-4 Where You Can Find More Information S-8 Summary S-9 Recent Developments S-17 Risk Factors S-18 Use of Proceeds S-21 Ratio of Earnings to Fixed Charges S-22 Ratio of Earnings to Fixed Charges and Preferred Dividends S-23 Selected Financial and Operating Information S-24 Operating and Financial Review and Prospects S-27 Capitalization S-44 Description of the Notes S-45 Clearance and Settlement S-62 Description of the Guaranties S-65 Plan of Distribution S-72 Taxation S-79 Difficulties of Enforcing Civil Liabilities against Non-U.S Persons S-85 Legal Matters S-86 Independent Registered Public Accounting Firm S-87 PROSPECTUS Page About This Prospectus 2 Forward-Looking Statements 3 Petrobras 4 PifCo 5 PGF 5 The Securities 5 Legal Ownership 6 Description of Debt Securities 8 Description of Mandatory Convertible Securities 27 Description of Warrants 28 Description of the Guaranties 34 Description of American Depositary Receipts 35 Form of Securities, Clearing and Settlement 42 Plan of Distribution 47 Expenses of the Issue 48 Experts 49 Validity of Securities 49 Enforceability of Civil Liabilities 49 Where You Can Find More Information 52 Incorporation of Certain Documents by Reference 53 S-PLEASE DO NOT DELETE ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is the prospectus supplement, which describes the specific terms of the notes PGF is offering and certain other matters relating to PGF and Petrobras and Petrobras’ financial condition. The second part, the accompanying prospectus, gives more general information about securities that PGF and Petrobras may offer from time to time. Generally, references to the prospectus mean this prospectus supplement and the accompanying prospectus combined. If the information in this prospectus supplement differs from the information in the accompanying prospectus, the information in this prospectus supplement supersedes the information in the accompanying prospectus. We are responsible for the information contained and incorporated by reference in this prospectus supplement and in any related free-writing prospectus we prepare or authorize. PGF and Petrobras have not authorized anyone to give you any other information, and we take no responsibility for any other information that others may give you. Neither PGF nor Petrobras is making an offer to sell the notes in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus supplement, the accompanying prospectus or any document incorporated by reference is accurate as of any date other than the date of the relevant document. In this prospectus supplement, unless the context otherwise requires or as otherwise indicated, references to “Petrobras” mean Petróleo Brasileiro S.A.-Petrobras and its consolidated subsidiaries taken as a whole, and references to “PGF” mean Petrobras Global Finance B.V., a wholly-owned subsidiary of Petrobras. Terms such as “we,” “us” and “our” generally refer to both Petrobras and PGF, unless the context requires otherwise or as otherwise indicated. References herein to “ reais ” or “R$” are to the lawful currency of Brazil. References herein to “U.S. dollars” or “U.S.$” are to the lawful currency of the United States. References herein to “euros” or “€” are to the lawful currency of the member states of the European Monetary Union that have adopted or will adopt the single currency in accordance with the Treaty Establishing the European Community, as amended by the Treaty on European Union. S-1 FORWARD-LOOKING STATEMENTS Some of the information contained or incorporated by reference in this prospectus supplement are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are not based on historical facts and are not assurances of future results. Many of the forward-looking statements contained, or incorporated by reference, in this prospectus supplement may be identified by the use of forward-looking words, such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimate” and “potential,” among others. We have made forward-looking statements that address, among other things: · our marketing and expansion strategy; · our exploration and production activities, including drilling; · our activities related to refining, import, export, transportation of petroleum, natural gas and oil products, petrochemicals, power generation, biofuels and other sources of renewable energy; · our projected and targeted capital expenditures and other costs, commitments and revenues; · our liquidity and sources of funding; · our development of additional revenue sources; and · the impact, including cost, of acquisitions. Our forward-looking statements are not guarantees of future performance and are subject to assumptions that may prove incorrect and to risks and uncertainties that are difficult to predict. Our actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of factors. These factors include, among other things: · our ability to obtain financing; · general economic and business conditions, including crude oil and other commodity prices, refining margins and prevailing exchange rates; · global economic conditions; · our ability to find, acquire or gain access to additional reserves and to develop our current reserves successfully; · uncertainties inherent in making estimates of our oil and gas reserves, including recently discovered oil and gas reserves; · competition; · technical difficulties in the operation of our equipment and the provision of our services; · changes in, or failure to comply with, laws or regulations; · receipt of governmental approvals and licenses; · international and Brazilian political, economic and social developments; · natural disasters, accidents, military operations, acts of sabotage, wars or embargoes; S-2 · the cost and availability of adequate insurance coverage; and · other factors discussed below under “Risk Factors.” For additional information on factors that could cause our actual results to differ from expectations reflected in forward-looking statements, please see “Risk Factors” in this prospectus supplement and in documents incorporated by reference in this prospectus supplement and the accompanying prospectus. All forward-looking statements attributed to us or a person acting on our behalf are expressly qualified in their entirety by this cautionary statement, and you should not place undue reliance on any forward-looking statement included in this prospectus supplement or the accompanying prospectus. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. S-3 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE Petrobras is incorporating by reference into this prospectus supplement the following documents that it has filed with the Securities and Exchange Commission (“SEC”): (1) The Petrobras Annual Report on Form 20-F for the year ended December 31, 2012, filed with the SEC on April 29, 2013. (2) The Petrobras Report on Form 6-K furnished to the SEC on February 26, 2014, containing audited consolidated financial statements as of December 31, 2013 and 2012 and January 1, 2012 and for the years ended December 31, 2013, 2012 and 2011, in U.S. dollars, prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (the “Audited Financial Statements”), and our related amendment on Form 6-K/A, furnished to the SEC on March 10, 2014. (3) The Petrobras Report on Form 6-K furnished to the SEC on February 26, 2014, announcing Petrobras’ 2030 Strategic Plan and Business Plan for 2014-2018. (4) The Petrobras Reports on Form 6-K furnished to the SEC on the dates indicated below, concerning other recent developments in our business: · Report furnished on March 7, 2014 announcing Petrobras’ discovery of oil in theTransfer of Rights area. · Report furnished on March 7, 2014 containing management’s report on internal control over financial reporting. · Report furnished on March 7, 2014 announcing Petrobras’ proved reserves of oil, condensate and natural gas in 2013 according to SEC criteria. · Report furnished on March 6, 2014 announcing Petrobras’ oil and natural gas production in January 2014. · Report furnished on March 6, 2014 announcing 2013 operating results highlights. · Report furnished on March 3, 2014 announcing names of candidates appointed by Petrobras’ controlling and non-controlling shareholders to its Board of Directors and Fiscal Council in connection with the election to take place at Petrobras’ general and extraordinary shareholders meeting to be held on April 2, 2014. · Report furnished on March 3, 2014, convening Petrobras’ general and extraordinary shareholders meeting to be held on April 2, 2014. · Report furnished on February 27, 2014 announcing the approval by Petrobras’ Board of Directors of the merger of Termoaçu S.A., Termoceará Ltda. and Companhia Locadora de Equipamentos Petrolíferos – CLEP into Petrobras. · Report furnished on February 20, 2014 announcing the operation of a new well in the Sapinhoá field, located in the Santos Basin. · Report furnished on January 31, 2014 announcing Petrobras’ oil and gas production in December 2013 and its 2013 production reported to the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (National Petroleum, Natural Gas and Biofuels Agency, or the “ANP”). · Report furnished on January 27, 2014 announcing Petrobras’ voluntary separation incentive plan. S-4 · Report furnished on January 23, 2014 announcing the approval of the working and investment plan of the Libra field, located in the ultradeep waters of the Santos Basin. · Report furnished on January 8, 2014 announcing the operational performance of Petrobras’ refining park between January and November 2013. · Report furnished on January 2, 2014 announcing the start of the platform P-55 strategic project in Campos Basin’s Roncador field. · Report furnished on December 30, 2013 announcing the conclusion of the sale of Petrobras’ 35% stake in the offshore project known as Parque das Conchas (BC-10) for U.S.$1.636 billion. · Reports furnished on December 19, 2013 announcing the submission to the ANP of (i) the declaration of commerciality of the oil discoveries in the Carioca field, located in the Santos Basin pre-salt and (ii) the declaration of commerciality of the oil and gas discoveries in the Franco and Sul de Tupi fields (South of Tupi), both located in the Santos Basin pre-salt. · Report furnished on December 19, 2013 announcing the confirmation of the extension of the gas and light oil discovery on concession BM-SEAL-10 in the Moita Bonita area, located in the ultra-deep waters of the Sergipe-Alagoas Basin. · Report furnished on December 17, 2013 announcing the discovery of an oil accumulation on concession BM-POT-17, located in the deep waters of Potiguar Basin in the state of Rio Grande do Norte. · Report furnished on December 17, 2013 containing the minutes and resolutions of Petrobras’ extraordinary general meeting held on December 16, 2013 approving (i) the merger of Refinaria Abrea e Lima S.A. - RNEST and Companhia de Recuperação Secundária - CRSec into Petrobras and (ii) the partial spin-off of certain assets and liabilities of Petrobras International Finance Company S.A. (“PifCo”), with the subsequent merger of the spun-off portion into Petrobras. · Reports furnished on December 4, 2013, November 29, 2013, October 30, 2013 and October 28, 2013, announcing (i) Petrobras’ pricing policy, as prepared by Petrobras’ Board of Executive Officers and approved by its Board of Directors and (ii) the increase of gasoline and diesel prices at the refinery gate beginning on November 30, 2013. · Report furnished on November 29, 2013, announcing Petrobras’ acquisition, on its own behalf and through partnerships, of 49 blocks offered in the 12th bid round held by the ANP. · Reports furnished on November 19, 2013 and November 13, 2013, announcing the completion of the drilling of one additional well in the Franco area and the drilling and test of the fifth exploratory well at Iara area, both in the Santos Basin pre-salt area. · Report furnished on November 13, 2013, announcing the execution of an agreement to sell 100% of the shares issued by Petrobras’ subsidiary Petrobras Energia Peru (PEP) to China Petroleum Corporation for U.S.$2.6 billion. · Report furnished on November 13, 2013, announcing the approval by Petrobras’ Board of Directors of (i) the merger of CRSEC into Petrobras and (ii) the partial spin-off of certain assets and liabilities of PifCo, with the subsequent merger of the spun-off portion into Petrobras. · Report furnished on November 12, 2013, announcing the commencement of production of Platform P-63 at the Papa Terra field. S-5 · Report furnished on October 28, 2013, announcing the approval by Petrobras’ Board of Directors of the merger of Refinaria Abreu e Lima S.A into Petrobras. · Report furnished on October 22, 2013, announcing that in a public auction a consortium including Petrobras was awarded the rights and obligations to operate and explore the Libra field. · Reports furnished on October 18, 2013 and August 12, 2013, announcing the confirmation of formation tests and drilling potential of the Farfan area in the ultradeep waters of the Sergipe Basin. · Reports furnished on October 10, 2013 and October 1, 2013, containing the minutes and resolutions of Petrobras’ extraordinary general meeting held on September 30, 2013 approving (i) the sale of Petroquímica Innova S.A. to Videolar S.A. for R$870 million, (ii) the merger of certain entities into Petrobras, and (iii) the waiver granted by Petrobras’ Board of Directors on its preemptive right to subscribe debentures convertible into shares to be issued by Sete Brasil Participações S.A. · Report furnished on October 7, 2013, announcing that Petrobras’ Board of Directors approved the sale of certain Petrobras’ assets in Uruguay to Shell. · Report furnished on September 13, 2013, announcing that Petrobras’ Board of Directors approved the sale of 100% of the shares issued by Petrobras Colombia Limited (PEC) to Perecen for U.S.$380 million. · Reports furnished on August 26, 2013 and May 28, 2013, announcing the payments of interest on capital related to Petrobras’ 2012 fiscal year earnings. · Report furnished on August 19, 2013, announcing drilling results and potential of the Muriú area in the ultradeep waters of the Sergipe Basin. · Report furnished on August 19, 2013, announcing the approval by Petrobras’ Board of Directors of the sale of (i) 100% of Petroquímica Innova S.A. shares to Videolar S.A. for R$870 million and (ii) a 35% stake held by Petrobras in block BC-10, known as Parque das Conchas, to the Sinochem Group for U.S.$1.54 billion, among other divestments. · Report furnished on August 12, 2013, announcing the redomiciliation of its wholly owned finance subsidiary PifCo to Luxembourg, as a Luxembourg public company limited by shares ( société anonyme ). · Reports furnished on August 7, 2013 and May 8, 2013, announcing a new discovery of oil reserves in the Santos Basin pre-salt area. · Report furnished on July 25, 2013, announcing the completion of drilling and test of the fourth exploratory well at Iara area, in the Santos Basin pre-salt area. · Report furnished on July 11, 2013, announcing the adoption of cash flow hedge accounting by Petrobras on its exports. · Report furnished on June 19, 2013, announcing the execution of a non-binding letter of intent with SINOPEC for the development of joint studies in connection with the Premium 1 Refinery Project, located in the state of Maranhão, Brazil. · Reports furnished on June 17, 2013, announcing (i) the restructuring of Petrobras’ petrochemical portfolio, (ii) a favorable injunction in connection with its dispute over withholding income tax (IRRF) over remittances abroad for the payment of vessels charters, (iii) the execution of an agreement for the sale of common shares held by Petrobras in Brasil PCH S.A. to Cemig Geração e Transmissão S.A. for R$650 million and (iv) the execution of a binding agreement between Petrobras and Banco BTG Pactual S.A. to establish a joint venture for oil and gas exploration and production in Africa. S-6 · Report furnished on June 10, 2013, announcing the execution of a non-binding letter of intent with GS Energy Corporation for the development of a joint study in connection with Premium 2 Refinery Project, located in the state of Ceará, Brazil. · Report furnished on June 6, 2013, announcing the start of production of FPSO Cidade de Paraty in the Santos Basin pre-salt area. · Reports furnished on May 28, 2013, announcing that, based on the proposals presented, Petrobras’ board of executive officers did not approve the sale of its assets in Argentina. · Report furnished on May 28, 2013, relating to Standard & Poor’s Rating Services report assigning "strong" rating to Petrobras’ management and governance. · Report furnished on May 24, 2013, announcing that Petrobras Tanzania, Ltd. signed a farm-out agreement for the sale of a 12% participation in Block 6 offshore Tanzania to Statoil Tanzania AS. · Report furnished on May 24, 2013, announcing that Petrobras completed drilling and testing oil quality in the Florin section of the Santos Basin pre-salt area. · Report furnished on May 16, 2013, announcing Petrobras’ acquisition of 34 blocks located in the Foz do Amazonas, Espírito Santo and Barreirinhas Basins offered in the 11th bid round held by the ANP. · Report furnished on May 1, 2013, relating to the sale of certain exploratory blocks in the Gulf of Mexico. · Report furnished on April 30, 2013, containing the minutes ofPetrobras’ ordinary and extraordinary general meetings held on April 29, 2013, including the election of members ofits Board of Directors and Fiscal Council. (5) Any future filings of Petrobras on Form 20-F with the SEC after the date of this prospectus supplement and prior to the completion of the offering of the securities offered by this prospectus supplement, and any future reports of Petrobras on Form 6-K furnished to the SEC during that period that are identified in those forms as being incorporated into this prospectus supplement or the accompanying prospectus. We will provide without charge to any person to whom a copy of this prospectus supplement is delivered, upon the written or oral request of any such person, a copy of any or all of the documents referred to above which have been or may be incorporated herein by reference, other than exhibits to such documents (unless such exhibits are specifically incorporated by reference in such documents). Requests should be directed to Petrobras’ Investor Relations Department located at Avenida República do Chile, 65 — 10 th Floor, 20031-912—Rio de Janeiro, RJ, Brazil (telephones: 55-21-3224-1510 or 55-21-3224-9947). S-7 WHERE YOU CAN FIND MORE INFORMATION Information that Petrobras files with or furnishes to the SEC after the date of this prospectus supplement, and that is incorporated by reference herein, will automatically update and supersede the information in this prospectus supplement. You should review the SEC filings and reports that Petrobras incorporates by reference to determine if any of the statements in this prospectus supplement, the accompanying prospectus or in any documents previously incorporated by reference have been modified or superseded. Documents incorporated by reference in this prospectus supplement are available without charge. Each person to whom this prospectus supplement and the accompanying prospectus are delivered may obtain documents incorporated by reference herein by requesting them either in writing or orally, by telephone or by e-mail from us at the following address: Investor Relations Department Petróleo Brasileiro S.A.-Petrobras
